Citation Nr: 9931658	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-18 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for removal of the second, 
third and fourth right anterior ribs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating determination 
of the Houston, Texas Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By that rating action, the RO 
denied service connection for removal of second, third and 
fourth anterior right ribs and scar of the right chest wall.

In March 1999, service connection was established for scar of 
the right chest wall, C-shaped extending from the second 
interspace on the right side to the lateral spectrum of the 
sternum.  A 10 percent evaluation was assigned, effective 
March 21, 1995.  


FINDINGS OF FACT

1.  Complete service medical records, including surgical 
reports and the separation examination, are unavailable.  
Attempts to locate these records have been unsuccessful.

2.  A January 1984 surgical report establishes a history of 
removal of an osteochondroma and osseous spur of the right 
chest wall, predating the veteran's entry into active 
service.

3.  The evidence of record establishes aggravation of the 
veteran's preservice condition during service.



CONCLUSION OF LAW

The veteran's preexisting right chest osteochondroma and 
osseous spur was aggravated during his active service, 
resulting in removal of the second, third and fourth right 
anterior ribs.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the record, which includes a January 1984 report 
from J.C. Lincoln Hospital and Health Center, the veteran 
underwent excision of a lipoma and osseous spur from the 
right chest wall prior to service.  A review of available 
service medical records shows that on induction he was noted 
to have history of a benign osteochondroma.  Of significance 
is the report of medical history, on enlistment which noted 
the veteran had a history "right rib fracture - 1984 - no 
sequale."  In July 1986,  the veteran was evaluated for 
complaints of a reoccurring cyst in the right upper quadrant 
of the chest.  X-rays showed a lesion on the third right rib, 
described as hard, palpable, non tender and not fixed to the 
overlying skin or soft tissue.  The clinical impression was 
chest wall mass.  In August 1986, the veteran underwent a 
wide local excision of the chest wall mass with 
reconstruction of the chest wall.  On follow-up examination, 
X-rays showed the lungs were well aerated bilaterally and the 
cardiac silhouette was normal.  There was no evidence of mass 
or pleural thickening and the left ribs showed no significant 
abnormally.  The anterior ribs were poorly demonstrated.  The 
Board notes that service medical records pertaining to 
surgery and treatment for removal of the chest cyst and the 
vetearn's separation examination report are absent from the 
claims file.  Unfortunately, and despite efforts by the RO, 
complete service medical records could not be located.

A VA outpatient treatment report dated in March 1995 shows 
the examiner noted the veteran's surgical history, including 
partial removal of the second and third ribs.  The veteran 
reported chronic pain since the surgery which had increased 
in the past few months.  There was mild tenderness over the 
surgical scar and over the ribs.  X-rays showed status post 
surgical removal of the right second, third and fourth ribs 
anteriorly.  The clinical impression was musculoskeletal pain 
secondary to old scar tissue.  

On VA examination in September 1995 the veteran reported that 
he broke several ribs in the right chest while playing 
football in high school.  He did not seek medical attention 
until six months later when X-rays showed a benign tumor on 
the right rib.  He underwent removal of the tumor and 
scraping of the ribs and went home the same day.  In 1986, 
while on active duty a tumor developed on the second rib.  
Surgery was done for removal of the tumor as well as removal 
of the second, third and fourth ribs.  After the surgery the 
veteran developed complications and a chest tube was inserted 
and he remained hospitalized for about 30 days.  In February 
1995 he was evaluated for extreme right chest pain.  X-rays 
revealed a mesh covering, cartilage and arthritis.  He has 
not sought treatment since that time.

The veteran's primary complaint was of constant pressure of 
the right anterior chest wall, aggravated by deep breathing.  
Cold, moist and wet, conditions cause extreme pain.  The 
veteran reported that he had been laid off as a truck driver 
because he could no longer do heavy lifting or pulling.  
Examination of the chest revealed it was symmetric in contour 
and equal in expansion.  There was tenderness on pressure 
around the second, third and fourth ribs in a circular 
manner.  The diagnosis was history of osteochondroma of the 
second rib, post surgery with removal of the second, third 
and fourth anterior ribs with mild pain and moderate 
discomfort.  

A June 1996 chest X-ray showed cardiac and mediastinal 
silhouettes were within normal limits.  There was no 
consolidation, effusion or pneumothorax and there was no 
acute cardiopulmonary disease.

In September 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Traveling Member of the Board.  The veteran 
testified as to his condition prior to service, the facts 
surrounding the original injury, pre-enlistment surgery, his 
discovery of a newly developed cyst during service, and the 
surgery to remove the cyst, which also resulted in the 
removal of three ribs.  The veteran also testified as to his 
current condition and disability.  

VA outpatient treatment records show continued evaluation for 
complaints of right side chest pain between September 1997 
and July 1998.  

Analysis

Before assessing the merits of the veteran's claim the Board 
notes that it finds the claim to be well grounded for 
purposes of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), 
in that it is a "plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board further finds 
that the statutory duty to assist has been satisfied.  

The law permits the granting of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 1999).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (1999).

The Board again notes that complete service medical records 
could not be located, and points out that due to the possible 
absence of pertinent service medical records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.   O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet.App. 83, 85 (1992).  The Board believes that the 
evidentiary record has been developed to the extent possible, 
and that further efforts would likely prove to be fruitless.  
While it is unfortunate that the veteran's complete service 
medical records are unavailable, the appeal must be decided 
on the evidence of record.

Concerning the merits of the claim, the Board notes that the 
veteran's available service medical records establish the 
pre-service existence of a osteochondroma of the right chest 
wall.  The claim for aggravation is supported by the January 
1985 enlistment examination wherein the examiner noted the 
veteran had " right rib fracture - 1984 - no sequale" and 
removal of an osteochondroma.  The veteran experienced a 
reoccurrence of the cyst in 1986 during service.  At that 
time he underwent surgery to remove the cyst.  The Board 
finds it significant that on this occasion surgery also 
resulted in reconstruction of the right chest wall.  The 
record contains no medical opinion that the onset of 
symptomatology was due to the natural progress of a disease 
and there is no other evidence of record that directly 
contradicts the finding that the veteran's underlying 
disability increased in severity necessitating additional 
reconstructive surgery during service.  

The Board finds that the balance of the evidence does not 
favor one view or another on the question of whether the 
veteran's preexisting osteochondroma increased in severity on 
account of service.  Given the development of a second cyst 
necessitating surgery, including partial removal of several 
ribs during service, and taking into account the reasonable 
doubt doctrine, the Board concludes that the evidence on file 
supports a grant of entitlement to service connection for 
removal of the second, third, and forth right anterior ribs.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).



ORDER

Entitlement to service connection for connection removal of 
the second, third and fourth right anterior ribs is granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

